Motion Denied and Order filed March 12, 2020




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-19-00273-CV
                                    ____________

                           PEGGY KUBENA, Appellant

                                          V.

                                LUZ MAR, Appellee


                On Appeal from County Civil Court at Law No. 2
                             Harris County, Texas
                       Trial Court Cause No. 1127824

                                       ORDER

      This is an appeal from a final judgment signed March 5, 2019. Appellant’s
brief was originally due May 6, 2019. We granted multiple motions to extend time
to file appellant’s brief. The last motion was granted to January 30, 2020. We
cautioned that if appellant did not timely file her brief as ordered, the court would
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). Despite
having nearly nine months to file a brief, appellant did not file a brief.
      Instead, on February 18, 2020, appellant filed a motion to extend time to file
the brief. Her motion is difficult to decipher, but she appears to contend she needs
more time to file her brief because she has been unable to obtain legal representation.
Appellee filed an opposition to the motion, asking the court not to give appellant
more time to file her brief because she has already had five extensions.

      We deny the motion to extend time and order appellant to file a brief by April
1, 2020. No further requests to extend time will be entertained. If appellant does
not file a brief as ordered, we will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                   PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.




                                          2